
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3592
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 100 Commerce Drive in Tyrone, Georgia, as the
		  First Lieutenant Robert Wilson Collins Post Office
		  Building.
	
	
		1.First Lieutenant Robert Wilson Collins Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 Commerce Drive in Tyrone, Georgia, shall be known and
			 designated as the First Lieutenant Robert Wilson Collins Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the First
			 Lieutenant Robert Wilson Collins Post Office Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
